Citation Nr: 1113153	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to November 1945.  He died in August 2007, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and Cleveland, Ohio, respectively.  Jurisdiction is with the Houston, Texas Regional Office.

In January 2011, the appellant testified before the undersigned at a Videoconference hearing.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2007; the death certificate listed the cause of death as myocardial infarction, due to congestive heart failure (CHF), due to arteriosclerotic disease.

2.  At the time of the Veteran's death, service connection was in effect for lumbar strain, evaluated as 40 percent disabling effective January 8, 2004; degenerative joint disease of the left knee, evaluated as 30 percent disabling effective January 8, 2004; PTSD, evaluated as 30 percent disabling effective January 8, 2004; degenerative joint disease of the right knee, evaluated as 20 percent disabling effective January 8, 2004; and status post Bell's Palsy, evaluated as 0 percent disabling effective January 8, 2004; individual unemployability had been awarded effective January 8, 2004.

3.  The causes of the Veteran's death, myocardial infarction due to CHF due to arteriosclerotic disease, first manifested many years after service and are not shown to be related to active service and/or proximately due to service-connected disability.

4.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died decades after his discharge, and he was not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board observes that the relevant facts regarding the appellant's 38 U.S.C.A. § 1318 claim are undisputed and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  In VAOPGCPREC 5-2004 (July 23, 2004), VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that the duties to notify and assist have been satisfied for the cause of death claim.  For example, the Court has held that adequate notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the appellant was sent a pre-adjudication notice dated in October 2007 which substantially complied with the notice requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  

In this case, the appellant has specifically argued that the cause of the Veteran's death may be attributable to medications used to treat service-connected Bell's palsy and/or as proximately due to service-connected PTSD.  The Veteran was otherwise service-connected for orthopedic disabilities involving the back and knees which cannot be reasonably be construed as contributing to the cause of death in this case.  See generally 38 C.F.R. § 3.312(c)(2) (noting accepted medical principles that service-connected disabilities which are static nature or do not materially affect a vital organ would not be held to have contributed to the cause of death).

Furthermore, at the hearing in January 2011, the Board reviewed with the appellant the nature of the Veteran's service-connected disabilities, and advised her of the types of evidence which could potentially substantiate her claims.  See Transcript of January 2011 Board hearing, pp. 7-18.  See generally Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Overall, the Board finds that the appellant is aware of those disabilities for which the Veteran had been service-connected, as demonstrated by her arguments regarding a causal relationship as well as her claim under 38 U.S.C.A. § 1318 which involves notice of the service-connected disabilities as well as their concomitant disability ratings.  As such, the Board finds that any VCAA notice error involving the Hupp requirements have not affected the essential fairness of the adjudication as the appellant has demonstrated her awareness of the Hupp factors.

The resolution of the claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 does not depend upon the information outlined by Dingess v. Nicholson, 19 Vet. App. 473 (2006), nor is assignment of an initial disability rating contemplated by the nature of this claim.  Thus, the appellant was not precluded from participating effectively in the processing of this claim as a result of this type of notice deficiency.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.   The Veteran's available service treatment records (STRs) have been associated with the claims folder.  Notably, some of those records are fire-damaged.  However, it is not argued or suggested that the Veteran first manifested myocardial infarction, CHF, and/or arteriosclerotic disease until many years after his discharge from service.  As such, the Board finds that VA's duty to assist in obtaining STRs has been satisfied.

Additionally, the RO has obtained the Veteran's VA and private clinical records identified by the appellant as relevant to her claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the appellant has identified and authorized VA to obtain on her behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, VA has obtained a medical opinion in this case addressing the relevant theories of causation raised by the appellant.  The examination report obtained, dated June 2010, fully and competently addresses the questions posed by the RO.  On review of the entire record, the Board finds that this examination report is based on an accurate factual basis, and provides rationale for the opinions expressed with resort to medical literature review.  

The Board notes that the June 2010 VA examiner ultimately concluded that he could not provide nexus opinions supporting this claim without resort to mere speculation and conjecture.  A review of the examination report reflects that the VA examiner considered the onset and course of the Veteran's diseases, medical literature for a potential cause and effect between Bell's palsy and temporal arteritis, and the Veteran's treatment for PTSD at the time of his death.  Thus, the VA examiner attempted to rule out potential etiologies and concluded that a medical opinion is not possible based upon the current state of medical knowledge.  As such, the Board finds that this examination report is adequate for rating purposes.  There is no basis for further opinion still.

II.  Service connection for cause of death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She argues that, during his lifetime, the Veteran had been prescribed high-dose steroids to treat his service-connected Bell's palsy which resulted in multiple medical complications such as medically induced diabetes mellitus and, ultimately, contributed to the cause of his death.  Alternatively, she argues that his service-connected PTSD caused and/or contributed to his cardiac death.

DIC may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service. 38 U.S.C.A. §§ 1110, 1131.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arteriosclerosis, and cardiovascular-renal disease, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran, during his lifetime, had been awarded the Combat Infantry Badge.  Notably, a combat veteran's assertions of an injury or disease incurred during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b).  In essence, the provisions of 38 U.S.C.A. § 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). However, this provision does not establish a presumption of service connection.  Id.  Rather, a veteran must still establish his or her claim by competent evidence tending to show a current disability and a nexus between that disability and the presumed in service event.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In this case, there is no lay or medical evidence suggesting that the Veteran manifested symptoms of myocardial infarction, CHF and/or arteriosclerotic disease during a combat event.  As such, the provisions of 38 U.S.C.A. § 1154(b) do not provide any evidentiary benefit in this case.

Furthermore, as noted above, the Veteran's STRs appear to be fire-damaged.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist. Under such circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

After having carefully reviewed the evidence of record, the Board finds the preponderance of evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  

In this case, the Veteran died on August [redacted], 2007.  The death certificate listed the immediate cause of death as myocardial infarction, due to congestive heart failure, due to arteriosclerotic disease.  The cause of the Veteran's death was listed as natural, and no autopsy was performed.  He was 88 years old.

At the time of the Veteran's death, service connection was in effect for lumbar strain, evaluated as 40 percent disabling effective January 8, 2004; degenerative joint disease of the left knee, evaluated as 30 percent disabling effective January 8, 2004; PTSD, evaluated as 30 percent disabling effective January 8, 2004; degenerative joint disease of the right knee, evaluated as 20 percent disabling effective January 8, 2004; and status post Bell's Palsy, evaluated as 0 percent disabling effective January 8, 2004; individual unemployability had been awarded effective January 8, 2004.

The available STRs reflect no histories or findings suggestive of myocardial infarction, CHF, or arteriosclerotic disease during service.  The post-service medical evidence does not show any treatment or diagnosis referable to myocardial infarction, CHF, or arteriosclerotic disease until many decades after service.  Additionally, there is no medical evidence, such as a nexus opinion or study, of record suggestive a relationship (through date of onset, cause, or aggravation) between myocardial infarction, CHF, or arteriosclerotic disease and service or a service-connected disability, including Bell's palsy or PTSD.

Overall, the Board finds no lay or medical evidence of record suggesting the onset of myocardial infarction, CHF, or arteriosclerotic disease in service, suggesting that such diseases became manifest during the first postservice year, that the Veteran demonstrated recurrent and/or persistent symptoms of these disabilities since service, or that the cause of death was proximately due to service-connected disability.

The appellant has introduced argument that the cause of the Veteran's death is attributable to steroids prescribed to treat service-connected Bell's palsy.  In support of this assertion, the appellant has submitted medical treatise materials describing the potential effects of long-term steroid use, including CHF.

However, a close review of the claims folder reflects that the Veteran had never been prescribed steroids to treat service-connected Bell's palsy or any other service-connected disability.  Rather, the Veteran's VA clinical records clearly demonstrate that he was placed on long-term steroid use in 2004 after being diagnosed with giant cell arteritis.

Notably, a November 2005 VA neurological examination noted the lack of any prior relevant medical records subsequent to service.  It was noted that in April 2004 the Veteran was first diagnosed with temporal arteritis after complaining of popping, pain, and tightness in the jaw muscles.  He also noted a sudden visual impairment.  A biopsy was consistent with giant cell arteritis.  The Veteran began treatment with prednisone.  The dosage had been recently tapered with a worsening of the symptoms of jaw claudition.

The examiner at that time noted a history of left-sided Bell's palsy in service resulting in mild residual facial weakness but no other definite neurologic symptoms that could be attributed to the prior history of Bell's palsy.  The examiner also had the noted diagnosis of giant cell arteritis.  

A June 2010 VA medical opinion noted that the appellant was claiming the Veteran's giant cell arteritis was cause by his service-connected Bell's palsy and that prednisone which was used to treat his arteritis caused or aggravated or contributed to the Veteran's cause of death.  She also contended that PTSD caused and contributed or aggravated the cause of death.  The examiner indicated that review of the treatment records showed that the Veteran suffered from multiple significant debilitating conditions up until the time of death.  These included diabetes mellitus, hypertension, and coronary artery disease. 

The examiner noted that STRs revealed the Veteran was diagnosed with Bell's palsy in July 1945.  He was treated and returned to duty in August 1945.  There was no documentation of any additional treatment during service.   Post service treatment records revealed a diagnosis of temporal arteritis in April 2004, at which time the Veteran was started on a high dosage of steroids.  The examiner noted that temporal arteritis was considered a systemic auto immune disease involving the medium and large arteries occurring almost exclusively in older persons (median age 70).  A review of the records failed to reveal any medications taken for the treatment of Bell's palsy.  The examiner noted that, "In my review of the medical literature I was unable to find any cause and effect or etiological nexus relationship between Bell's palsy (a condition of the facial nerve) in 1945 and temporal arteritis (a condition of the arteries) in 2004."

The examiner noted that, after a review of the claims file, he was unable to provide a nexus on Bell's palsy in 1945 or medication to treat Bell's palsy which could have caused myocardial infarction, CHF or arteriosclerotic heart disease without resort to mere speculation and conjecture.  Likewise, the examiner noted that, at the time of his death, the Veteran had not been taking any PTSD medications and was unable to provide a nexus of how PTSD caused myocardial infarction, CHF or arteriosclerotic heart disease without resort to mere speculation and conjecture.

Finally, the Board also acknowledges the beliefs expressed by the Veteran's surviving spouse as to the cause of the Veteran's death.  As held above, the evidence clearly demonstrates that the Veteran had been prescribed Prednisone to treat nonservice-connected giant cell arteritis, and not any service-connected disability.  This was confirmed by a VA examiner in a June 2010 opinion.  This evidence greatly outweighs the appellant's understanding to the contrary.

The Board also acknowledges the materials submitted by the appellant regarding potential side-effects of medications prescribed to the Veteran.  Consistent with the appellant's argument, the medical records indeed show that the Veteran was diagnosed with steroid-induced diabetes mellitus.  But, as indicated above, any side-effects of Prednisone treatment are deemed of nonservice-connected origin.  The appellant has also submitted treatise articles related to the potential side-effects of Albuterol and Azithromycin, but these medications are also not shown to be prescribed for service-connected disability.  

On these matters, it appears to the Board that the appellant may be arguing that negligent VA treatment caused or aggravated the cause of the Veteran's death.  If so, the appellant is hereby notified of her right to file a claim of compensation under the provisions of 38 U.S.C.A. § 1151.  However, her intent on this matter is not clear at this time.

The Board has also considered the personal lay beliefs held by the Veteran's spouse, but finds that her opinion is greatly outweighed by that of the June 2010 VA examiner who clearly possesses greater expertise and training to speak to the complicated medical issues at hand.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  Therefore, the appeal is denied.

III.  DIC under 38 U.S.C.A. § 1318

The Veteran also seeks DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Her theory of entitlement is not clear, but she appears to argue that VA wrongly denied the Veteran compensation for many years before recognizing his entitlement to compensation for service-connected disabilities.  She argues that the Veteran had been entitled to receive compensation at a 100 percent rate for more than 10 years prior to his death.

With respect to this argument, the undersigned observed during the hearing that the appellant appeared to be arguing potential clear and unmistakable error (CUE) in prior rating decisions.  However, she did not provide any specificity to these arguments and was encouraged to discuss this issue with her representative.  See Transcript of January 2010 Hearing, p. 15.  To date, the appellant has not raised any specific CUE allegations.

In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a veteran's death was not service-connected, provided that the veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least five years from the date of his discharge or release from active duty, or for 10 or more years immediately preceding his or her death.

The appellant filed her claim for DIC benefits in 2007.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

At the time of the Veteran's death, service connection was in effect for lumbar strain, evaluated as 40 percent disabling effective January 8, 2004; degenerative joint disease of the left knee, evaluated as 30 percent disabling effective January 8, 2004; PTSD, evaluated as 30 percent disabling effective January 8, 2004; degenerative joint disease of the right knee, evaluated as 20 percent disabling effective January 8, 2004; and status post Bell's Palsy, evaluated as 0 percent disabling effective January 8, 2004; individual unemployability had been awarded effective January 8, 2004.

Thus, the Veteran died just less than 4 years after he was first assigned a total disability rating.  In other words, VA had not evaluated him as being totally disabled for a continuous period of at least 10 years immediately preceding death.

The Board notes that the Appellant has contended that she is entitled to DIC benefits under 38 U.S.C.A. § 1318 as the Veteran should have been rated as 100 percent disabling for the 10 year period prior to his death.  

However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  

The Board notes that in at the January 2011 videoconference hearing, the appellant appears to allege that the Veteran was denied treatment at the VAMC subsequent to service, and had he been allowed to seek treatment through the VAMC "from the beginning," they would have determined that he was 100 percent disabled for well over ten years prior to his death.  

Generally, VA must develop all issues raised upon a liberal and sympathetic reading of a claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 56 (2007). 

The evidence clearly shows the Veteran was not service connected for any conditions until the December 2005 rating decision which granted individual unemployability as of January 8, 2004, the date of the Veteran's claim.  The Veteran unfortunately died less than 4 years after he was first assigned an IU rating.

The Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.  Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. § 1318 have been met, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Eligibility for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


